Citation Nr: 0945314	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-06 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, also 
claimed as a sleep disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 2003 to 
May 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The Board notes that during the pendency of the appeal, the 
Veteran was granted service connection for migraine headaches 
by the April 2009 RO rating decision.  Therefore, the Board 
finds that a complete grant of benefits sought on appeal was 
granted and the issue of service connection for migraine 
headaches is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is warranted for the 
issue of service connection for sleep apnea.  Specifically, 
the Board finds that clarification is needed on the issue of 
a current diagnosis. 

In regards to an in-service diagnosis of sleep apnea the 
Board notes that there is contradictory information.  On a 
January 2004 Post-Deployment Health Assessment Questionnaire 
the Veteran checked that during her deployment and currently 
she still felt tired after sleeping.  However, on a February 
2004 Post-Deployment Health Assessment Questionnaire she 
checked that at no point during her deployment or currently 
did she feel tired after sleeping.

At the Veteran's December 2005 VA mental disorder examination 
she was noted to have an Axis III sleep apnea diagnosis.  At 
the Veteran's August 2008 VA contracted psychological 
examination she stated that after she took her medication she 
slept for 13 hours but then she also stated that her 
difficulties with sleep was that she tried to go to bed at 
12:30 am and slept until 7am.  In January 2009 the Veteran 
had a sleep study at the VA and it was noted that she had 
known sleep apnea diagnosed at an outside hospital (noted as 
OSH) and that she did not bring the sleep study with her.  At 
the VA sleep study she was diagnosed primarily with snoring 
and it was noted that significant sleep apnea was not found.  
A subsequent January 2009 VA treatment note stated that she 
had a diagnosis of obstructive sleep apnea.  Therefore, the 
Board finds that the RO should schedule the Veteran for a VA 
examination to determine if she has a current diagnosis of 
sleep apnea and if so what the current nature and likely 
etiology is.  If she is diagnosed with sleep apnea the VA 
examiner should state whether it is least as likely as not 
related to her military service. 

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  
 
The Board also finds that there are outstanding private 
treatment records and possibly VA treatment records that 
pertain to her claim.  The January 2009 VA sleep study stated 
that the Veteran was diagnosed with a sleep disorder at an 
outside hospital and that she didn't bring those records to 
the VA sleep study.  A careful review of her claims file 
revealed that those records are not part of the claims file.  
Therefore, the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving her claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record, to 
include the pertinent private hospital 
treatment records (noted as OSH) 
regarding a sleep study with a  diagnosis 
of sleep apnea.  The Veteran also should 
be informed that she may submit evidence 
to support her claim.  

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the Veteran's 
claimed sleep apnea.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
VA examiner should state if the Veteran 
has a current diagnosis of sleep apnea.  
If yes, then the VA examiner should opine 
as to whether it  is at least likely as 
not that the current sleep apnea had its 
onset during service or is otherwise 
related to her military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


